Name: 2013/480/EU: Commission Decision of 20Ã September 2013 establishing, pursuant to Directive 2000/60/EC of the European Parliament and of the Council, the values of the Member State monitoring system classifications as a result of the intercalibration exercise and repealing Decision 2008/915/EC (notified under document C(2013) 5915) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  environmental policy;  cooperation policy;  information and information processing
 Date Published: 2013-10-08

 8.10.2013 EN Official Journal of the European Union L 266/1 COMMISSION DECISION of 20 September 2013 establishing, pursuant to Directive 2000/60/EC of the European Parliament and of the Council, the values of the Member State monitoring system classifications as a result of the intercalibration exercise and repealing Decision 2008/915/EC (notified under document C(2013) 5915) (Text with EEA relevance) (2013/480/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (1), and in particular Section 1.4.1(ix) of Annex V thereof, Whereas: (1) Article 4(1)(a)(ii) of Directive 2000/60/EC requires the Member States to protect, enhance and restore all bodies of surface water with the aim of achieving good surface water status at the latest 15 years after the date of entry into force of the Directive, subject to certain derogations in accordance with the provisions laid down in Annex V thereto. Article 4(1)(a)(iii) of Directive 2000/60/EC requires the Member States to protect and enhance all artificial and heavily modified bodies of water, with the aim of achieving good ecological potential and good surface water chemical status at the latest 15 years from the date of entry into force of the Directive, subject to certain derogations, in accordance with the provisions laid down in Annex V thereto. In accordance with Section 1.4.1(i) of Annex V to Directive 2000/60/EC the references to ecological status should be construed as references to ecological potential as regards artificial and heavily modified water bodies. (2) The intercalibration exercise envisages a harmonised approach to define one of the main environmental objectives of Directive 2000/60/EC, namely good ecological status. (3) Section 1.4.1 of Annex V to Directive 2000/60/EC provides a process to ensure the comparability between the biological monitoring results of Member States as a central part of the ecological status classification. This requires the Member States biological monitoring results and their monitoring system classifications to be compared through an intercalibration network comprised of monitoring sites in each Member State and in each ecoregion of the Union. Directive 2000/60/EC requires the Member States to collect, as appropriate, the necessary information for the sites included in the intercalibration network, in order to enable the assessment of the consistency of the national monitoring system classifications with the normative definitions of Section 1.2 of Annex V to Directive 2000/60/EC and the comparability of the results of monitoring system classifications between the Member States. (4) In order to carry out the intercalibration exercise Member States are organised in Geographical Intercalibration Groups, consisting of Member States sharing particular surface water body types, as defined in Section 2 of the Annex to Commission Decision 2005/646/EC of 17 August 2005 on the establishment of a register of sites to form the intercalibration network in accordance with Directive 2000/60/EC of the European Parliament and of the Council (2). (5) Section 1.4.1 of Annex V to Directive 2000/60/EC specifies that the intercalibration exercise is to be carried out at biological element level, comparing the classification results of the national monitoring system for each biological element and for each common surface water body type among Member States in the same Geographical Intercalibration Group, and assessing the consistency of the results with the normative definitions set out in Section 1.2 of Annex V to Directive 2000/60/EC. (6) The Commission has facilitated two phases of the intercalibration exercise through the Institute of Environment and Sustainability of the Joint Research Centre. (7) Under the Water Framework Directive Common Implementation Strategy three Guidance Documents (No 6 (3) and 14 (two versions) (4)) were prepared to facilitate the intercalibration process. They provided an overview of the key principles of the intercalibration process and the options for carrying out the exercise including timescales and reporting requirements. (8) By 2007 the Commission had received intercalibration results for a number of biological quality elements. They were included in Commission Decision 2008/915/EC of 30 October 2008 establishing, pursuant to Directive 2000/60/EC of the European Parliament and of the Council, the values of the Member State monitoring system classifications as a result of the intercalibration exercise (5), which sets out the values of the boundaries between classes that Member States should use in their national monitoring system classifications. The results of the first phase of the intercalibration exercise were incomplete, in so far as not all biological quality elements were covered. It was necessary however to adopt the available results of the intercalibration exercise to inform the development of the first river basin management plans and programmes of measures in accordance with Articles 11 and 13 of Directive 2000/60/EC. (9) The results of this first phase of the intercalibration exercise were adopted in Decision 2008/915/EC. Those results were included on a provisional basis with an understanding that further results would be subject to a new Decision when the relevant information in accordance with Section 1.4.1 of Annex V to Directive 2000/60/EC would have been provided by the Member States. (10) In order to close the gaps and improve the comparability of the intercalibration results in time for the second river basin management plans due in 2015, the Commission initiated a second phase of the intercalibration exercise. (11) Annex I to this Decision sets out the results of the intercalibration exercise for which intercalibration is successfully achieved, within the limits of what is technically feasible at this point in time. (12) Annex II to this Decision sets out the results of the intercalibration exercise for which intercalibration is partially achieved. The completion of all the necessary steps in the intercalibration exercise should be carried out in order for the results to be included in a new Decision. Accordingly, those results are provisional. (13) Member States should complete the intercalibration exercise by 22 December 2016 to allow the Commission to move the results contained in Annexes I and II of this Decision to a sole Annex of a new Decision. This will allow for these results to be used in the third river basin planning cycle. (14) The completion of all the necessary steps in the intercalibration exercise should also be carried out by 22 December 2016 for those Geographical Intercalibration Groups and biological quality elements where there are as yet no intercalibration results for inclusion in this Decision. This will also allow for these results to be included in a new Decision and to be used in the third river basin planning cycle. (15) While Directive 2000/60/EC requires that intercalibration is to be carried out at biological quality element level, single parameters (e.g. chlorophyll a concentration, or depth limits of macroalgae and angiosperms) are in some cases considered to be representative for a full biological quality element. In such cases, the results of the intercalibration exercise are set out in Annex I. (16) There are cases where Member States have developed independent methods covering only a part of a biological quality element (e.g. independent method for macrophytes and phytobenthos for the quality element macrophytes and phytobenthos). In cases where intercalibration for such sub- biological quality elements has been successfully completed the results of the intercalibration exercise are included in the Annexes and identified as a sub biological quality element. (17) The results of the intercalibration exercise should refer to the ecological status of water bodies. If water bodies corresponding to the intercalibrated types are designated as heavily modified water bodies in accordance with Article 4(3) of Directive 2000/60/EC, the results presented in Annex I and II to this Decision could be used to derive their good ecological potential, taking into account their physical modifications and their associated water use in accordance with the normative definitions in Section 1.2.5 of Annex V to Directive 2000/60/EC. (18) Member States should apply the results of the intercalibration exercise to their national classification systems in order to set the boundaries between high and good status and between good and moderate status for all their national types. (19) The information that is made available through the establishment of the monitoring programmes provided for in Article 8 of Directive 2000/60/EC and the review and update of the characteristics of river basin districts provided for in Article 5 of Directive 2000/60/EC could bring new evidence that may lead to the adaptation to scientific and technical progress of the Member States monitoring and classification systems and eventually to a review of the results of the intercalibration exercise in order to improve their quality. (20) Decision 2008/915/EC should therefore be repealed and replaced accordingly. (21) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 21(1) of Directive 2000/60/EC, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of section 1.4.1(iii) of Annex V to Directive 2000/60/EC, Member States shall use in their monitoring systems classification the values of the boundaries between classes that are set out in Annex I and II to this Decision. 2. Member States shall complete all the necessary steps in the intercalibration exercise for the results included in Annex II to this Decision by 22 December 2016. Article 2 Decision 2008/915/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 September 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 327, 22.12.2000, p. 1. (2) OJ L 243, 19.9.2005, p. 1. (3) Common implementation strategy for the Water Framework Directive (2000/60/EC), Guidance Document No 6, Towards a Guidance on Establishment of the Intercalibration Network and the Process on the Intercalibration Exercise, European Communities, 2003. ISBN 92-894-5126-2 (4) Common implementation strategy for the Water Framework Directive (2000/60/EC), Guidance document No 14. Guidance document on the Intercalibration Process 2004-2006, ISBN 92-894-9471-9 Common implementation strategy for the Water Framework Directive (2000/60/EC), Guidance document No 14. Guidance document on the Intercalibration Process 2008-2011 ISBN: 978-92-79-18997-5 (5) OJ L 332, 10.12.2008, p. 20. ANNEX I WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: Alpine Description of common intercalibration types Type River characterisation Catchment (km2) Altitude and geomorphology Alkalinity Flow regime R-A1 Pre-Alpine, small to medium, high altitude calcareous 10-1 000 800-2 500 m (catchment), boulders/cobble high (but not extremely high) alkalinity R-A2 Small to medium, high altitude, siliceous 10-1 000 500-1 000 m (max. altitude of catchment 3 000 m, mean 1 500 m), boulders Non-calcareous (granite, metamorphic). medium to low alkalinity nival-glacial flow regime Countries sharing the types that have been intercalibrated: Type R-A1 : Germany, Austria, France, Italy, Slovenia Type R-A2 : Austria, France, Italy, Spain ALPINE RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna Ecological quality ratios of the national classification systems intercalibrated Type and country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Type R-A1 Austria Assessment of the biological quality elements - part benthic invertebrates [Erhebung der biologischen QualitÃ ¤tselemente - Teil Makrozoobenthos (Detaillierte MZB-Methode)] 0,80 0,60 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350 and arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,93 0,79 Germany PERLODES  Bewertungsverfahren von FlieÃ gewÃ ¤ssern auf Basis des Makrozoobenthos 0,80 0,60 Italy MacrOper, based on STAR Intercalibration Common Metric Index (STAR_ICMi) 0,97 0,73 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek z bentoÃ ¡kimi nevretenÃ arji v Sloveniji (Ecological status assessment system for rivers using benthic invertebrates in Slovenia) 0,80 0,60 Type R-A2 Austria Assessment of the biological quality elements - part benthic invertebrates [Erhebung der biologischen QualitÃ ¤tselemente - Teil Makrozoobenthos (Detaillierte MZB-Methode)] 0,80 0,60 France (Alps) Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350 and arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,93 0,71 France (Pyrenees) Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350 and arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,94 0,81 Italy MacrOper, based on STAR Intercalibration Common Metric Index (STAR_ICMi) 0,95 0,71 Spain Iberian BMWP (IBMWP) 0,83 0,53 ALPINE RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Phytobenthos Ecological quality ratios of the national classification systems intercalibrated Type and country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Type R-A1 Austria Assessment of the biological quality elements - part phytobenthos [Leitfaden zur Erhebung der biologischen QualitÃ ¤tselemente, Teil A3 - FlieÃ gewÃ ¤sser/Phytobenthos] 0,88 0,56 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,94 0,78 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von FlieÃ gewÃ ¤ssern zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (Phylib), Modul Diatomeen 0,735 0,54 Italy ICMi (Intercalibration Common Metric) Index (Mancini & Sollazzo, 2009, Phytobenthos Intercalibration Common Metric (pICM: Kelly et al., 2009) 0,87 0,70 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek s fitobentosom in makrofiti v Sloveniji; fitobentos (Ecological status assessment system for rivers using phytobenthos and macrophytes in Slovenia; Phytobenthos) 0,80 0,60 Type R-A2 Austria Assessment of the biological quality elements - part phytobenthos [Leitfaden zur Erhebung der biologischen QualitÃ ¤tselemente, Teil A3 - FlieÃ gewÃ ¤sser/Phytobenthos] 0,88 0,56 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,94 0,78 Spain IPS (Coste in Cemagref, 1982) 0,94 0,74 Italy ICMi (Intercalibration Common Metric) Index (Mancini & Sollazzo, 2009, Phytobenthos Intercalibration Common Metric (pICM: Kelly et al., 2009) 0,85 0,64 ALPINE RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Macrophytes NOT APPLICABLE WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: Central/Baltic Description of common intercalibration types Type River characterisation Catchment (km2) Altitude & geomorphology Alkalinity (meq/l) R-C1 Small lowland siliceous sand 10-100 lowland, dominated by sandy substrate (small particle size), 3-8 m width (bankfull size) > 0,4 R-C2 Small lowland siliceous - rock 10-100 lowland, rock material 3-8 m width (bankfull size) < 0,4 R-C3 Small mid-altitude siliceous 10-100 mid-altitude, rock (granite) - gravel substrate, 2-10 m width (bankfull size) < 0,4 R-C4 Medium lowland mixed 100-1 000 lowland, sandy to gravel substrate, 8-25 m width (bankfull size) > 0,4 R-C5 Large lowland mixed 1 000-10 000 lowland, barbel zone, variation in velocity, max. altitude in catchment: 800 m, > 25 m width (bankfull size) > 0,4 R-C6 Small, lowland, calcareous 10-300 lowland, gravel substrate (limestone), width 3-10 m (bankfull size) > 2 Countries sharing the types that have been intercalibrated: Type R-C1 : Belgium (Flanders), Belgium (Wallonia), Germany, Denmark, France, Italy, Lithuania, the Netherlands, Poland, Sweden, United Kingdom Type R-C2 : Spain, France, Ireland, Portugal, Sweden, United Kingdom Type R-C3 : Austria, Belgium (Wallonia), Czech Republic, Germany, Poland, Portugal, Spain, Sweden, France, Latvia, Luxembourg, United Kingdom Type R-C4 : Belgium (Flanders), Belgium (Wallonia), Czech Republic, Germany, Denmark, Estonia, Spain, France, Ireland, Italy, Lithuania, Luxembourg, the Netherlands, Poland, Sweden, United Kingdom Type R-C5 : Belgium (Wallonia), Czech Republic, Estonia, France, Germany, Spain, Ireland. Italy, Latvia, Lithuania, Luxembourg, Netherlands, Poland, Sweden, United Kingdom Type R-C6 : Belgium (Wallonia), Denmark, Estonia, Spain, France, Ireland, Italy, Poland, Lithuania, Luxembourg, Sweden, United Kingdom CENTRAL-BALTIC RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna Ecological quality ratios of the national classification system intercalibrated The following results apply to all types as described above. Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Assessment of the biological quality elements - part benthic invertebrates 0,80 0,60 Belgium (Flanders) Multimetric Macroinvertebrate Index Flanders (MMIF) 0,90 0,70 Belgium (Wallonia) Indice Biologique Global NormalisÃ © (IBGN) (Norme AFNOR NF T 90 350, 1992) and ArrÃ ªtÃ © du Gouvernement wallon du 13 septembre 2012 relatif Ã lidentification, Ã la caractÃ ©risation et Ã la fixation des seuils dÃ ©tat Ã ©cologique applicables aux masses deau de surface et modifiant le Livre II du Code de lEnvironnement, contenant le Code de lEau. Moniteur belge 12.10.2012 0,97 (types R-C3,, R-C5, R-C6) 0,94 (type R-C1) 0,74 (types R-C3,, R-C5, R-C6) 0,75 (type R-C1) Czech Republic Czech system for ecological status assessment of rivers using benthic macroinvertebrates 0,80 0,60 Denmark Danish Stream Fauna Index (DSFI) 1,00 0,71 Estonia Estonian surface water ecological quality assessment  river macroinvertebrates 0,90 0,70 Germany PERLODES  Bewertungsverfahren von FlieÃ gewÃ ¤ssern auf Basis des Makrozoobenthos 0,80 0,60 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350 and arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,94 0,80 Ireland Quality Rating System (Q-value) 0,85 0,75 Italy MacrOper, based on STAR_ICM index calculation 0,96 0,72 Luxembourg Classification luxembourgeoise DCE Indice Biologique Global NormalisÃ © (IBGN) 1992, AFNOR NF-T-90-350 et circulaire DCE 2007/22 MEDD/DE/MAGE/BEMA 07/no 4 du 11 avril 2007 0,96 0,72 Netherlands KRW-maatlat 0,80 0,60 Poland RIVECOmacro for ecological status assessment of rivers using benthic macroinvertebrates (Multimetric Macroinvertebrate Index, based on STAR_ICM) 0,91(type RC1) 0,72 (type RC1) Spain METI 0,93 0,70 Sweden DJ-index (Dahl & Johnson 2004) 0,80 0,60 United Kingdom River Invertebrate Classification Tool (RICT)- WHPT 0,97 0,86 CENTRAL-BALTIC RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Macrophytes Ecological quality ratios of the national classification system intercalibrated Country National classification system intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria AIM for Rivers (Austrian Index Macrophytes for rivers) RC-3 0,875 0,625 Belgium (Flanders) MAFWAT - Flemish macrophyte assessment system R-C1 0,80 0,60 Belgium (Wallonia) IBMR-WL - Biological Macrophyte Index for Rivers (ArrÃ ªtÃ © du Gouvernement wallon du 13 septembre 2012 relatif Ã lidentification, Ã la caractÃ ©risation et Ã la fixation des seuils dÃ ©tat Ã ©cologique applicables aux masses deau de surface et modifiant le Livre II du Code de lEnvironnement, contenant le Code de lEau. Moniteur belge 12.10.2012) R-C3 0,925 0,607 Denmark DSPI - Danish Stream Plant Index R-C1 0,70 0,50 R-C4 0,70 0,50 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von FlieÃ gewÃ ¤ssern zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (Phylib), Modul Makrophyten R-C1 0,745 0,495 R-C3 0,80 0,55 R-C4 0,575 0,395 France French standard NF T90-395 (2003-10-01). QualitÃ © de l'eau - DÃ ©termination de l'indice biologique macrophytique en riviÃ ¨re (IBMR) R-C3 0,93 0,79 R-C4 0,905 0,79 Ireland MTR  IE - Mean Trophic Ranking R-C4 0,74 0,62 Italy IBMR  IT - Biological Macrophyte Index for Rivers R-C1 0,90 0,80 R-C4 0,90 0,80 Luxembourg IBMR  LU - Biological Macrophyte Index for Rivers R-C3 0,89 0,79 R-C4 0,89 0,79 Poland MIR - Macrophyte Index for Rivers R-C1 0,90 0,65 R-C3 0,91 0,684 R-C4 0,90 0,65 United Kingdom LEAFPACS - Ecological Classification of Rivers using Macrophytes R-C1 0,80 0,60 R-C3 0,80 0,60 R-C4 0,80 0,60 CENTRAL-BALTIC RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Phytobenthos Ecological quality ratios of the national classification system intercalibrated Country National classification system intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Assessment of the biological quality elements - part Phytobenthos [Leitfaden zur Erhebung der biologischen QualitÃ ¤tselemente, Teil A3 -FlieÃ gewÃ ¤sser/Phytobenthos] All types, altitude < 500 m 0,70 0,42 All types, altitude > 500 m 0,71 0,43 Belgium (Flanders) Proportions of Impact-Sensitive and Impact-Associated Diatoms (PISIAD) All types 0,80 0,60 Belgium (Wallonia) IPS (Coste, in CEMAGREF, 1982; Lenoir & Coste, 1996 and ArrÃ ªtÃ © du Gouvernement wallon du 13 septembre 2012 relatif Ã lidentification, Ã la caractÃ ©risation et Ã la fixation des seuils dÃ ©tat Ã ©cologique applicables aux masses deau de surface et modifiant le Livre II du Code de lEnvironnement, contenant le Code de lEau. Moniteur belge 12.10.2012) All types 0,98 0,73 Estonia Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) All types 0,85 0,70 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface All types 0,94 0,78 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von FlieÃ gewÃ ¤ssern zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (Phylib), Modul Diatomeen R-C1 0,67 0,43 R-C3 0,67 0,43 R-C4 0,61 0,43 R-C5 0,73 0,55 Ireland Revised form of Trophic Diatom Index (TDI) All types 0,93 0,78 Italy ICMi (Intercalibration Common Metric) Index (Mancini & Sollazzo, 2009, Phytobenthos Intercalibration Common Metric (pICM: Kelly et al., 2009) All types 0,84 0,65 Luxembourg Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) All types 0,90 0,70 Netherlands KRW Maatlat All types 0,80 0,60 Poland Indeks Okrzemkowy IO dla rzek (Diatom Index for rivers) All types 0,80 0,58 Spain Diatom multimetric (MDIAT) R-C2, R-C3, R-C4 0,93 0,70 Sweden Swedish assessment methods, Swedish EPA regulations (NFS 2008:1) based on Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) All types 0,89 0,74 United Kingdom Diatom Assessment for River Ecological Status (DARLEQ2) All types 1,00 0,75 WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: Eastern Continental Description of common intercalibration types Type River characterisation Ecoregion Catchment (km2) Altitude (m) Geology Substrate R-E1a Carpathians: small to medium, mid-altitude 10 10  1 000 500  800 mixed R-E1b Carpathians: small to medium, mid-altitude 10 10  1 000 200  500 mixed R-E2 Plains: medium-sized, lowland 11 and 12 100  1 000 < 200 mixed sand and silt R-E3 Plains: large, lowland 11 and 12 > 1 000 < 200 mixed sand, silt and gravel R-E4 Plains: medium-sized, mid-altitude 11 and 12 100  1 000 200  500 mixed sand and gravel R-EX4 Large, mid-altitude 10, 11 and 12 > 1 000 200  500 mixed gravel and boulder R-EX5 Plains: small lowland 11 and 12 10  100 < 200 mixed sand and silt R-EX6 Plains: small, mid-altitude 11 and 12 10 - 100 200 - 500 mixed gravel R-EX7 Balkan: small, calcareous, mid-altitude 5 10-100 200-500 calcareous gravel R-EX8 Balkan: small to medium-sized, calcareous karst spring 5 10-1 000 calcareous gravel, sand and silt Countries sharing the types that have been intercalibrated: Type R-E1a : Bulgaria, Czech Republic, Romania, Slovakia Type R-E1b : Bulgaria, Czech Republic, Hungary, Romania, Slovakia Type R-E2 : Bulgaria, Czech Republic, Hungary, Romania, Slovakia Type R-E3 : Bulgaria, Czech Republic, Hungary, Romania, Slovakia Type R-E4 : Austria, Bulgaria, Hungary, Romania, Slovakia, Slovenia Type R-EX4 : Czech Republic, Romania, Slovakia Type R-EX5 : Bulgaria, Hungary, Romania, Slovenia, Slovakia Type R-EX6 : Bulgaria, Hungary, Romania, Slovenia Type R-EX7 : Slovenia Type R-EX8 : Bulgaria, Slovenia EASTERN CONTINENTAL RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna Ecological quality ratios of the national classification systems intercalibrated Country National classification system intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Assessment of the biological quality elements - part benthic invertebrates R-E4 0,80 0,60 Bulgaria Irish biotic index R-E1a, R-E1b 0,86 0,67 Czech Republic Czech system for ecological status assessment of rivers using benthic macroinvertebrates R-E1a, R-E1b, R-E2, R-E3 0,80 0,60 Hungary Hungarian Multimetric Macroinvertebrate Index R-E1b, R-E3, R-E4, R-EX5, R-EX6 0,80 0,60 Romania Assessment method for ecological status of water bodies based on macroinvertebrates R-E1a, R-E1b, R-E3, R-EX4 0,74 0,58 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek z bentoÃ ¡kimi nevretenÃ arji v Sloveniji R-E4, R-EX5, R-EX6 0,80 0,60 Slovakia Slovak assessment of benthic invertebrates in rivers R-E1a, R-E1b, R-E2, R-E3, R-E4, R-EX4 0,80 0,60 EASTERN CONTINENTAL RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Macrophytes Ecological quality ratios of the national classification systems intercalibrated Country National classification system intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria AIM for Rivers (Austrian Index Macrophytes for rivers) R-E4 0,875 0,625 Bulgaria Reference Index R-E2, R-E3 0,570 0,370 Bulgaria Reference Index R-E4 0,510 0,270 Hungary Reference Index R-E2, R-E3 0,700 0,370 Slovenia River Macrophyte Index R-E2, R-E3, R-E4 0,800 0,600 Slovakia Biological Macrophyte Index for Rivers R-E2, R-E3, R-E4 0,800 0,600 EASTERN CONTINENTAL RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Phytobenthos Ecological quality ratios of the national classification systems intercalibrated Country National classification system intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Assessment of the biological quality elements - part phytobenthos R-E4 0,70 0,42 Bulgaria Ecological status assessment of rivers in Bulgaria based on IPS diatom index R-E1a, R-E1b, R-E3 0,87 (national type R2, R4) 0,85 (national type R7, R8) 0,66 (national type R2, R4) 0,64 (national type R7, R8) Czech Republic Assessment system for rivers using phytobenthos R-E1a, R-E1b, R-E2, R-E3, R-EX4 0,80 0,60 Hungary Ecological status assessment for rivers based on diatoms R-E2, R-E3, R-EX5 0,80 0,60 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek s fitobentosom in makrofiti v Sloveniji; fitobentos (Ecological status assessment system for rivers using phytobenthos and macrophytes in Slovenia; Phytobenthos) R-E4, R-EX5, R-EX6, R-EX7, R-EX8 0,80 0,60 Slovakia Ecological status assessment system for rivers using phytobenthos R-E1a, R-E1b, R-E2, R-E3, R-E4, R-EX4 0,90 0,70 WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: Mediterranean Description of common intercalibration types Type River characterisation Catchment (km2) Geology Flow regime R-M1 Small mediterranean streams < 100 Mixed (except silicious) Highly seasonal R-M2 Medium mediterranean streams 100-1 000 Mixed (except silicious) Highly seasonal R-M4 Mediterranean mountain streams Non-silicious Highly seasonal R-M5 Temporaty streams Temporary Countries sharing the types that have been intercalibrated: Type R-M1 : France, Greece, Italy, Portugal, Slovenia, Spain Type R-M2 : France, Greece, Italy, Portugal, Slovenia, Spain Type R-M4 : Cyprus, France, Greece, Italy, Spain Type R-M5 : Cyprus, Italy, Portugal, Slovenia, Spain MEDITERRANEAN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of the national classification systems intercalibrated Type and country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary R-M1 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350 and arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,700 Italy MacrOper (based on STAR Intercalibration Common Metric Index ICMi) 0,970 0,720 Portugal Rivers Biological Quality Assessment Method-Benthic Invertebrates (IptIN, IptIS) 0,870 (type 1) 0,850 (type 3) 0,678 (type 1) 0,686 (type 3) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek z bentoÃ ¡kimi nevretenÃ arji v Sloveniji (Ecological status assessment system for rivers using benthic invertebrates in Slovenia) 0,800 0,600 Spain Iberian Biological Monitoring Working Party (IBMWP) 0,845 0,698 Spain Iberian Mediterranean Multimetric Index using quantitative data (IMMi-T) 0,811 0,707 R-M2 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350 and arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,700 Italy MacrOper (based on STAR Intercalibration Common Metric Index ICMi) 0,940 0,700 Portugal Rivers Biological Quality Assessment Method-Benthic Invertebrates (IptIN, IptIS) 0,830 (type 2) 0,880 (type 4) 0,693 (type 2) 0,676 (type 4) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek z bentoÃ ¡kimi nevretenÃ arji v Sloveniji (Ecological status assessment system for rivers using benthic invertebrates in Slovenia) 0,800 0,600 Spain Iberian Biological Monitoring Working Party (IBMWP) 0,845 0,698 Spain Iberian Mediterranean Multimetric Index using quantitative data (IMMi-T) 0,811 0,707 R-M4 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350 and arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,700 Cyprus STAR Intercalibration Common Metric Index (STAR_ICMi) 0,972 0,729 Italy MacrOper (based on STAR Intercalibration Common Metric Index ICMi) 0,940 0,700 Spain Iberian Biological Monitoring Working Party (IBMWP) 0,840 0,700 Spain Iberian Mediterranean Multimetric Index using quantitative data (IMMi-T) 0,850 0,694 R-M5 Cyprus STAR Intercalibration Common Metric Index (STAR_ICMi) 0,982 0,737 Italy MacrOper (based on STAR Intercalibration Common Metric Index ICMi) 0,970 0,730 Portugal Rivers Biological Quality Assessment Method-Benthic Invertebrates (IptIN, IptIS) 0,973 (type 5) 0,961 (type 6) 0,705 (type 5) 0,708 (type 6) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek z bentoÃ ¡kimi nevretenÃ arji v Sloveniji (Ecological status assessment system for rivers using benthic invertebrates in Slovenia) 0,800 0,600 Spain Iberian Biological Monitoring Working Party (IBMWP) 0,830 0,630 Spain Iberian Mediterranean Multimetric Index using quantitative data (IMMi-T) 0,830 0,620 MEDITERRANEAN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Macrophytes Results: Ecological quality ratios of the national classification systems intercalibrated Type and country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary R-M1, 2, 4 Cyprus IBMR  Biological Macrophyte Index for Rivers 0,795 0,596 France French standard NF T90-395 (2003-10-01) QualitÃ © de l'eau - DÃ ©termination de l'indice biologique macrophytique en riviÃ ¨re (IBMR) 0,930 0,745 Greece IBMR  Biological Macrophyte Index for Rivers 0,750 0,560 Italy IBMR  Biological Macrophyte Index for Rivers 0,900 0,800 Portugal IBMR  Biological Macrophyte Index for Rivers 0,920 0,690 Slovenia RMI  River Macrophyte Index 0,800 0,600 Spain IBMR  Biological Macrophyte Index for Rivers 0,950 0,740 MEDITERRANEAN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Phytobenthos Results: Ecological quality ratios of the national classification systems intercalibrated Type and country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary R-M1 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,780 Italy ICMi (Intercalibration Common Metric) Index (Mancini & Sollazzo, 2009) 0,800 0,610 Portugal IPS (Coste in Cemagref, 1982) 0,970 (type 1) 0,910 (type 3) 0,730 (type 1) 0,680 (type 3) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek s fitobentosom in makrofiti v Sloveniji; fitobentos (Ecological status assessment system for rivers using phytobenthos and macrophytes in Slovenia; Phytobenthos) 0,800 0,600 Spain IPS (Coste in Cemagref, 1982) 0,937 0,727 R-M2 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,780 Italy ICMi (Intercalibration Common Metric) Index (Mancini & Sollazzo, 2009) 0,800 0,610 Portugal IPS (Coste in Cemagref, 1982) 0,910 (type 2) 0,970 (type 4) 0,680 (type 2) 0,730 (type 4) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek s fitobentosom in makrofiti v Sloveniji; fitobentos (Ecological status assessment system for rivers using phytobenthos and macrophytes in Slovenia; Phytobenthos) 0,800 0,600 Spain IPS (Coste in Cemagref, 1982) 0,938 0,727 R-M4 Cyprus IPS (Coste in Cemagref, 1982) 0,910 0,683 France IBD 2007 (Coste et al, Ecol. Ind. 2009) AFNOR NF-T-90-354, December 2007 ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,780 Italy ICMi (Intercalibration Common Metric) Index (Mancini & Sollazzo, 2009) 0,800 0,610 Spain IPS (Coste in Cemagref, 1982) 0,935 0,727 R-M5 Cyprus IPS (Coste in Cemagref, 1982) 0,958 0,718 Italy ICMi (Intercalibration Common Metric) Index (Mancini & Sollazzo, 2009) 0,880 0,650 Portugal IPS (Coste in Cemagref, 1982) 0,940 0,700 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek s fitobentosom in makrofiti v Sloveniji; fitobentos (Ecological status assessment system for rivers using phytobenthos and macrophytes in Slovenia; Phytobenthos) 0,800 0,600 Spain IPS (Coste in Cemagref, 1982) 0,935 0,700 WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: Northern Description of common intercalibration types Type River characterisation Catchment area (of stretch) Altitude & geomorphology Alkalinity (meq/l) Organic material (mg Pt/l) R-N1 Small lowland siliceous moderate alkalinity 10-100 km2 < 200 m or below the highest coastline 0,2 - 1 < 30 (< 150 in Ireland) R-N3 Small/medium lowland organic low alkalinity 10-1 000 km2 < 0,2 > 30 R-N4 Medium lowland siliceous moderate alkalinity 100-1 000 km2 0,2 - 1 < 30 R-N5 Small mid-altitude siliceous low alkalinity 10-100 km2 Between lowland and highland < 0,2 < 30 Countries sharing the types that have been intercalibrated: Type R-N1 : Finland, Ireland, Norway, Sweden, United Kingdom Type R-N3 : Finland, Ireland, Norway, Sweden, United Kingdom Type R-N4 : Finland, Norway, Sweden, United Kingdom Type R-N5 : Finland, Norway, Sweden, United Kingdom NORTHERN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna (methods sensitive for organic enrichment and general degradation) Results: ecological quality ratios of national classification systems intercalibrated The following results apply to all types as described above Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Finland Multimetric system, first version established 0,80 0,60 Ireland Quality Rating System (Q-value) 0,85 0,75 Norway ASPT 0,99 0,87 Sweden DJ-index (Dahl & Johnson 2004) 0,80 0,60 United Kingdom River Invertebrate Classification Tool (RICT)- WHPT 0,97 0,86 NORTHERN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna (methods sensitive for acidification) Results: ecological quality ratios of national classification systems intercalibrated The following results apply to clear, low alkalinity river types Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Norway AcidIndex2 (Modified Raddum index2) (river acidification) 0,675 0,515 United Kingdom - Scotland WFD-AWICsp: WFD Acid Water Indicator Community species 0,910 0,830 United Kingdom  England and Wales WFD-AWICsp: WFD Acid Water Indicator Community species 0,980 0,890 Results: ecological quality ratios of national classification systems intercalibrated The following results apply to humic, low alkalinity river types Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Sweden MISA: Multimetric Invertebrate Stream Acidification index 0,550 0,400 United Kingdom WFD-AWICsp: WFD Acid Water Indicator Community species 0,930 0,830 NORTHERN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Phytobenthos Results: Ecological quality ratios of the national classification systems intercalibrated The following results apply to all types as described above Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Finland Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,91 0,80 Sweden Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,89 0,74 Ireland Revised form of Trophic Diatom Index (TDI) 0,93 0,78 United Kingdom DARLEQ 2 1,00 0,75 Norway Periphyton Index of Trophic Status (PIT) 0,99 (Ca  ¤ 1 mg/L) 0,95 (Ca > 1 mg/L) 0,83 NORTHERN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Macrophytes INTERCALIBRATION NOT COMPLETED WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUPS: All BIOLOGICAL QUALITY ELEMENT: Fish fauna Overview of regional groups that have been established for the river fish intercalibration: Lowland-Midland group  Belgium (Flanders), Belgium (Wallonia), France, Germany, Netherlands, Lithuania, Luxembourg, UNITED KINGDOM (England and Wales), Poland, Latvia, Estonia, Denmark, Hungary Nordic group  Finland, Ireland, Sweden, UNITED KINGDOM (Scotland and Northern Ireland), Norway Alpine-type Mountains group  Austria, France, Germany, Slovenia Mediterranean South Atlantic group  Portugal, Spain, Italy, Greece Danubian group  Czech Republic, Romania, Slovakia, Bulgaria Results: Ecological quality ratios of the national classification systems intercalibrated Lowland-midland group Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Belgium Flanders Upstream and Lowland IBI 0,850 0,650 Belgium Wallonia IBIP (ArrÃ ªtÃ © du Gouvernement wallon du 13 septembre 2012 relatif Ã lidentification, Ã la caractÃ ©risation et Ã la fixation des seuils dÃ ©tat Ã ©cologique applicables aux masses deau de surface et modifiant le Livre II du Code de lEnvironnement, contenant le Code de lEau. Moniteur belge 12.10.2012) 0,958 0,792 France Classification franÃ §aise DCE Indice Poissons RiviÃ ¨re (IPR). AFNOR NF-T-90-344. ArrÃ ªtÃ © du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 1,131 0,835 Germany FIBS  fischbasiertes Bewertungssystem fÃ ¼r FlieÃ gewÃ ¤sser zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 1,086 0,592 Luxembourg Classification franÃ §aise DCE Indice Poissons RiviÃ ¨re (IPR). AFNOR NF-T-90-344. ArrÃ ªtÃ © du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 1,131 0,835 Netherlands NLFISR 0,800 0,600 Lithuania LZI 0,940 0,720 Nordic group Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Finland Finnish Fish Index (FiFi)  type L2 0,665 0,499 Finland Finnish Fish Index (FiFi)  type L3 0,658 0,493 Finland Finnish Fish Index (FiFi)  type M1 0,709 0,532 Finland Finnish Fish Index (FiFi)  type M2 0,734 0,550 Finland Finnish Fish Index (FiFi)  type M3 0,723 0,542 Ireland FCS2 IRELAND 0,845 0,540 Sweden Swedish method VIX 0,739 0,467 United Kingdom  Northern Ireland IR_FCS2 0,845 0,540 United Kingdom Scotland FCS2 Scotland 0,850 0,600 Mediterranean group Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Portugal F_IBIP 0,850 0,675 Spain IBIMED  type T2 0,816 0,705 Spain IBIMED  type T3 0,929 0,733 Spain IBIMED  type T4 0,864 0,758 Spain IBIMED  type T5 0,866 0,650 Spain IBIMED  type T6 0,916 0,764 Danubian group Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Czech Republic Czech multimetric method CZI 0,780 0,585 Romania EFI+ European Fish index (cyprinid_wading type) 0,939 0,700 Romania EFI+ European Fish index (salmonid type) 0,911 0,755 Slovakia Fish Index of Slovakia FIS 0,710 0,570 Alpine group Country National classification system intercalibrated Ecological Quality Ratios High-Good Good-Moderate Austria FIA 0,875 0,625 France FBI 1,131 0,876 Germany FIBS  fischbasiertes Bewertungssystem fÃ ¼r FlieÃ gewÃ ¤sser zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 1,086 0,592 Slovenia SIFAIR 0,800 0,600 WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUPS: All  Very Large Rivers Description of common intercalibration types Type River characterisation Catchment area (of stretch) Alkalinity (meq/l) R-L1 Very large low alkalinity rivers > 10 000 km2 < 0,5 R-L2 Very large medium to high alkalinity rivers > 10 000 km2 > 0,5 Countries sharing the types that have been intercalibrated: Type R-L1 : Finland, Norway, Sweden Type R-L2 : Austria, Belgium (Flanders), Bulgaria, Croatia, Czech Republic, Estonia, France, Germany, Greece, Hungary, Italy, Latvia, the Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden VERY LARGE RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Phytobenthos Results: ecological quality ratios of national classification systems intercalibrated The following results apply to low alkalinity very large rivers (type R-L1) Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Finland Indice de PolluosensibilitÃ © SpÃ ©cifique (Specific Pollution Sensitivity Index SPI) 0,80 0,60 Sweden Benthic algae in running water - diatom analysis 0,89 0,74 The following results apply to medium to high alkalinity very large rivers (type R-L2) Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Assessment of the Biological Quality Elements - part phytobenthos 0,85 0,57 Czech Republic Assessment system for rivers using phytobenthos 0,80 0,60 Estonia Estonian surface water ecological quality assessment  river phytobenthos 0,83 0,64 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von FlieÃ gewÃ ¤ssern zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (Phylib), Modul Diatomeen 0,725 0,545 Hungary Ecological status assessment for rivers based on diatoms 0,762 0,60 Netherlands WFD-metrics for natural water types 0,80 0,60 Slovakia Ecological status assessment system for rivers using phytobenthos 0,90 0,70 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja rek s fitobentosom in makrofiti v Sloveniji; fitobentos (Ecological status assessment system for rivers using phytobenthos and macrophytes in Slovenia; Phytobenthos) 0,80 0,60 WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: All - Very Large Rivers BIOLOGICAL QUALITY ELEMENTS: Macrophytes, Phytoplankton, Fish, Benthic Invertebrates INTERCALIBRATION NOT COMPLETED WATER CATEGORY: Lakes GEOGRAPHICAL INTERCALIBRATION GROUP: Alpine Description of common intercalibration types Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Lake size (km2) L-AL3 Lowland or mid-altitude, deep, moderate to high alkalinity (alpine influence), large 50 - 800 > 15 > 1 > 0,5 L-AL4 Mid-altitude, shallow, moderate to high alkalinity (alpine influence), large 200 - 800 3 - 15 > 1 > 0,5 Countries sharing types that have been intercalibrated: Types L-AL3 : Austria, France, Germany, Italy and Slovenia Types L-AL4 : Austria, France, Germany, Italy ALPINE LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Member State National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Austria Evaluation of the biological quality elements, Part B2  phytoplankton 0,80 0,60 Germany PSI (Phyto-Seen-Index) - Bewertungsverfahren fÃ ¼r Seen mittels Phytoplankton zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 0,80 0,60 Italy Italian Phytoplankton Assessment Method (IPAM) 0,80 0,60 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja jezer s fitoplanktonom v Sloveniji (Ecological status assessment system for lakes using phytoplankton in Slovenia) 0,80 0,60 ALPINE LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Macrophytes Member State National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Austria AIM for Lakes (Austrian Index Macrophytes for lakes) L-AL3+L-AL4 0,80 0,60 France IBML (French Macrophyte Index for Lakes) L-AL3+L-AL4 0,92 0,72 Germany PHYLIB for Lakes (German Assessment system for Macrophytes & Phytobenthos for lakes for implementation of the WFD): Module Macrophytes L-AL3+L-AL4 0,76 0,51 Germany PHYLIB for Lakes (German Assessment system for Macrophytes & Phytobenthos for lakes for implementation of the WFD): Modules Macrophytes & Phytobenthos LAL4 0,74 0,47 Italy MacroIMMI (Macrophytic index for the evaluation of the ecological quality of the Italian lakes) L-AL3+L-AL4 0,80 0,60 Slovenia SMILE (Slovenian macrophyte-based index for lake ecosystems) L-AL3 0,80 0,60 ALPINE LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrates Member State National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja jezer z bentoÃ ¡kimi nevretenÃ arji v Sloveniji (Ecological status assessment system for lakes using benthic invertebrates in Slovenia) 0,80 0,60 Germany AESHNA - Bewertungsverfahren fÃ ¼r das eulitorale Makrozoobenthos in Seen zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 0,80 0,60 ALPINE LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Fish fauna Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Austria ALFI (Austrian lake fish index): A multimetric index to assess the ecological status of alpine lakes based on fish fauna. 0,80 0,60 Germany DELAFI_SITE - Deutsches probennahmestandort-spezifisches Bewertungsverfahren fÃ ¼r Fische in Seen zur Umsetzung der EG-Wasserrahmenrichtlinie 0,85 0,69 Italy Lake Fish Index (LFI) 0,82 0,64 WATER CATEGORY: Lakes GEOGRAPHICAL INTERCALIBRATION GROUP: Central / Baltic Description of common intercalibration types Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Residence time (years) L-CB1 Lowland, shallow, calcareous < 200 3 - 15 > 1 1 - 10 L-CB2 Lowland, very shallow, calcareous < 200 < 3 > 1 0,1 - 1 Countries sharing types that have been intercalibrated: Types L-CB1 : Belgium, Germany, Denmark, Estonia, Ireland, Lithuania, Latvia, Netherlands, Poland, United Kingdom Types L-CB2 : Belgium, Germany, Denmark, Estonia, Ireland, Lithuania, Latvia, Netherlands, Poland, United Kingdom CENTRAL / BALTIC LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Results: Ecological quality ratios of national classification systems intercalibrated National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Belgium (Flanders) Flemish phytoplankton assessment method for lakes 0,80 0,60 Germany PSI (Phyto-See-Index) - Bewertungsverfahren fÃ ¼r Seen mittels Phytoplankton zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland - German Phyto-Lake-Index (Phyto-See-Index) 0,80 0,60 Denmark Danish Phytoplankton Index 0,80 0,60 Estonia Estonian surface water ecological quality assessment  lake phytoplankton 0,80 0,60 Ireland IE Lake Phytoplankton Index 0,80 0,60 Netherlands WFD- metrics for natural watertypes 0,80 0,60 Poland Phytoplankton method for Polish Lakes (PMPL) 0,80 0,60 United Kingdom Phytoplankton Lakes Assessment Tool (PLUTO) 0,80 0,60 CENTRAL / BALTIC LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Macrophytes Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification systems intercalibrated IC Type Ecological Quality Ratios High-good boundary Good-moderate boundary Belgium (Flanders) Flemish macrophyte assessment system All types 0,80 0,60 Denmark Danish Lake Macrophytes Index All types 0,80 0,60 Estonia Estonian surface water ecological quality assessment  lake macrophytes LCB1 0,78 0,52 LCB2 0,76 0,50 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von Seen zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (Phylib), Modul Makrophyten All types 0,80 0,60 Lithuania Lithuanian macrophyte assessment method All types 0,75 0,50 Latvia Latvian macrophyte assessment method All types 0,80 0,60 Netherlands WFD-metrics for natural water types All types 0,80 0,60 Poland Macrophyte based indication method for lakes - Ecological Status Macrophyte Index ESMI (multimetric) All types 0,68 0,41 United Kingdom LEAFPACS lake macrophyte classification tool (1) All types 0,80 0,66 CENTRAL / BALTIC LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrates Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate Belgium (Flanders) Multimetric Macroinvertebrate Index Flanders (MMIF) 0,90 0,70 Germany AESHNA - Bewertungsverfahren fÃ ¼r das eulitorale Makrozoobenthos in Seen zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 0,80 0,60 Estonia Estonian surface water ecological quality assessment  lake macroinvertebrates 0,86 0,70 Lithuania Lithuanian Lake Macroinvertebrate Index 0,74 0,50 Netherlands WFDi - Metric for Natural Watertypes 0,80 0,60 United Kingdom Chironomid Pupal Exuvial Technique (CPET) 0,77 0,64 CENTRAL / BALTIC LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element: Fish fauna INTERCALIBRATION NOT COMPLETED EASTERN / CONTINENTAL LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element: Phytoplankton INTERCALIBRATION NOT COMPLETED EASTERN CONTINENTAL LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Macrophytes INTERCALIBRATION NOT COMPLETED EASTERN CONTINENTAL LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element: Benthic invertebrates INTERCALIBRATION NOT COMPLETED EASTERN CONTINENTAL LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element: Fish fauna INTERCALIBRATION NOT COMPLETED WATER CATEGORY: Lakes GEOGRAPHICAL INTERCALIBRATION GROUP: Mediterranean Description of common intercalibration types Type Lake characterization Altitude (m) Annual mean precipitation (mm) and T ( °C) Mean depth (m) Area (km2) Catchment (km2) Alkalinity (meq/l) L-M5/7 Reservoirs, deep, large, siliceous, wet  areas < 1 000 > 800 and /or < 15 > 15 0,5-50 < 20 000 < 1 L-M8 Reservoirs, deep, large, calcareous < 1 000  > 15 0,5-50 < 20 000 > 1 Countries sharing types that have been intercalibrated: Types L-M5/7 : Greece, France, Italy, Portugal, Romania, Spain Types L-M8 : Cyprus, France, Italy, Romania, Spain MEDITERRANEAN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification methods intercalibrated Ecological Quality Ratios High-good Good-moderate LM 5/7 Spain Mediterranean Assessment System for Reservoirs Phytoplankton (MASRP). n.d. (2) 0,58 Portugal Reservoirs Biological Quality Assessment Method  Phytoplankton (New Mediterranean Assessment System for Reservoirs Phytoplankton: NMASRP). n.d. 0,60 Italy New Italian Method (NITMET) n.d. 0,60 L-M8 Spain Mediterranean Assessment System for Reservoirs Phytoplankton (MASRP). n.d. 0,60 Cyprus New Mediterranean Assessment System for Reservoirs Phytoplankton (NMASRP). n.d. 0,60 Italy New Italian Method (NITMET) n.d. 0,60 MEDITERRANEAN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Macrophytes INTERCALIBRATION NOT COMPLETED MEDITERRANEAN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element: Benthic invertebrates INTERCALIBRATION NOT COMPLETED MEDITERRANEAN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element: Fish fauna INTERCALIBRATION NOT COMPLETED WATER CATEGORY: Lakes GEOGRAPHICAL INTERCALIBRATION GROUP: Northern NORTHERN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Description of common intercalibration types Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Colour (mg Pt/l) L-N1 Lowland, shallow, moderate alkalinity, clear < 200 3 - 15 0,2 - 1 < 30 L-N2a Lowland, shallow, low alkalinity, clear < 200 3 - 15 < 0,2 < 30 L-N2b Lowland, deep, low alkalinity, clear < 200 > 15 < 0,2 < 30 L-N3a Lowland, shallow, low alkalinity, meso-humic < 200 3 - 15 < 0,2 30 - 90 L-N5 Mid-altitude, shallow, low alkalinity, clear 200-800 3 - 15 < 0,2 < 30 L-N6a Mid-altitude, shallow, low alkalinity, meso-humic 200-800 3 - 15 < 0,2 30 - 90 L-N8a Lowland, shallow, moderate alkalinity, meso-humic < 200 3 - 15 0,2 - 1 30 - 90 Countries sharing types that have been intercalibrated: Types L-N1, L-N2a, L-N3a, LN-8a : Ireland, Finland, Norway, Sweden, United Kingdom. Types LN-2b : Norway, Sweden, United Kingdom Types LN-5, LN-6a : Norway, Sweden Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification methods intercalibrated Ecological Quality Ratios High-good Good-moderate Finland Finnish phytoplankton assessment method for lakes 0,80 0,60 Ireland IE Lake Phytoplankton Index 0,80 0,60 Norway Lake phytoplankton ecological status classification method 0,80 0,60 Sweden Ecological assessment methods for lakes. quality factor phytoplankton 0,80 0,60 United Kingdom Phytoplankton Lakes Assessment Tool (PLUTO) 0,80 0,60 NORTHERN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Macrophytes Description of common intercalibration types Type Lake characterisation Alkalinity (meq/l) Color (mg Pt/l) L-N-M 101 Low alkalinity, clear 0,05 - 0,2 < 30 L-N-M 102 Low alkalinity, humic 0,05 - 0,2 > 30 L-N-M 201 Moderate alkalinity, clear 0,2 - 1,0 < 30 L-N-M 202 Moderate alkalinity, humic 0,2 - 1,0 > 30 L-N-M 301a High alkalinity, clear, atlantic subtype > 1,0 < 30 L-N-M 302a High alkalinity, humic, atlantic subtype > 1,0 > 30 Countries sharing types that have been intercalibrated: Types 101, 102, 201 and 202 : Ireland, Finland, Norway, Sweden, United Kingdom. Type 301a : Ireland, United Kingdom. Type 302a : Ireland, United Kingdom Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate Finland Finnish macrophyte classification system (Finnmac) 0,8 (all types) 0,6 (all types) Ireland Free Macrophyte Index 0,9 (all types) 0,68 (all types) Norway National macrophyte index (Trophic Index  TIc) Type 101: 0,98 Type 102: 0,96 Type 201: 0,95 Type 202: 0,99 Type 101: 0,87 Type 102: 0,87 Type 201: 0,75 Type 202: 0,77 Sweden Trophic Macrophyte Index (TMI) Type 101: 0,93 Type 102: 0,93 Type 201: 0,89 Type 202: 0,91 Type 101: 0,80 Type 102: 0,83 Type 201: 0,78 Type 202: 0,78 United Kingdom LEAFPACS lake macrophyte classification tool (3) 0,8 (all types) 0,66 (all types) United Kingdom Free Macrophyte Index (4) 0,9 (all types) 0,68 (all types) NORTHERN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrates Description of common intercalibration types Type Lake characterisation Ecoregion Altitude (m absl) Alkalinity (meq/l) Colour (mg Pt/l) Lake littoral acidification L-N-BF1 Lowland/mid-altitude, low alkalinity, clear n.d. < 800 0,05 - 0,2 < 30 Lake profundal eutrophication L-N-BF2 Ecoregion 22, low alkalinity, clear and humic 22 Area > 1 km2, max depth > 6 m < 0,2 n.d. Countries sharing types that have been intercalibrated: Types L-N-BF1 : Norway, Sweden, United Kingdom, Ireland, Finland Types L-N-BF2 : Finland, Sweden Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification methods intercalibrated Ecological Quality Ratios High-good Good-moderate Lake littoral acidification Sweden MILA: Multimetric Invertebrate Lake Acidification index 0,85 0,60 United Kingdom LAMM (Lake Acidification Macroinvertebrate Metric) 0,86 0,70 Norway MultiClear: Multimetric Invertebrate Index for Clear Lakes 0,95 0,74 Lake profundal eutrophication Sweden BQI (Benthic Quality Index) 0,84 0,67 Finland BQI (Benthic Quality Index) 0,75 0,63 NORTHERN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Fish fauna Description of common intercalibration types Type Lake characterisation Lake area km2 Alkalinity (meq/l) Colour (mg Pt/l) L-N-F1 Dimictic clear water lakes < 40 < 0,2 < 30 L-N-F2 Dimictic humic lakes < 5 < 0,2 30-90 Countries sharing types that have been intercalibrated: Types L-N-F1 : Ireland, Finland, Norway, Sweden, United Kingdom Types L-N-F2 : Ireland, Finland, Norway, Sweden, United Kingdom Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Finland EQR4 0,80 0,60 Ireland FIL2 0,76 0,53 United Kingdom (Northern Ireland) FIL2 0,76 0,53 WATER CATEGORY: Lakes GEOGRAPHICAL INTERCALIBRATION GROUP: Cross-GIG Phytobenthos Description of common intercalibration types Type Lake characterisation Alkalinity (meq/l) Ecoregions HA High alkalinity lakes > 1 Central-Baltic, Mediterranean MA Moderate alkalinity lakes 0,2-1 Central-Baltic, Northern LA Low alkalinity lakes < 0,2 Northern Countries sharing types that have been intercalibrated: Types HA : Belgium, Germany, Hungary, Ireland, Italy, Poland, Sweden, Slovenia, United Kingdom Types MA : Belgium, France, Finland, Ireland, Sweden, United Kingdom Types LA : Finland, Ireland, Sweden, United Kingdom CROSS-GIG LAKES INTERCALIBRATION RESULTS Biological Quality Element: Macrophytes and Phytobenthos Sub-Biological Quality Element: Phytobenthos Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary HA type Belgium (Flanders) Proportions of Impact-Sensitive and Impact-Associated Diatoms (PISIAD) 0,80 0,60 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von Seen zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (Phylib), Modul Phytobenthos 0,80 0,55 Hungary MIL- Multimetric Index for Lakes 0,80 0,69 Ireland Lake Trophic Diatom Index (IE) 0,90 0,63 Poland PL IOJ (Multimetryczny Indeks Okrzemkowy dla Jezior = Multimetric Diatom Index for Lakes) 0,91 0,76 Sweden IPS 0,89 0,74 Slovenia Trophic Index (TI) 0,80 0,60 United Kingdom DARLEQ 2 0,92 0,70 MA type Belgium (Flanders) Proportions of Impact-Sensitive and Impact-Associated Diatoms (PISIAD) 0,80 0,60 Finland IPS 0,80 0,64 Ireland Lake Trophic Diatom Index (IE) 0,90 0,63 Sweden IPS 0,89 0,74 United Kingdom DARLEQ 2 0,93 0,66 LA type Ireland Lake Trophic Diatom Index (IE) 0,90 0,66 United Kingdom DARLEQ 2 0,92 0,70 WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: Baltic Sea GIG Description of common intercalibration types Type Surface salinity Psu Bottom salinity Exposure Ice days Other Characteristics BT 1 0-8 Oligohaline 0 - 8 Very sheltered  Polish Vistula lagoon and Lithuanian Curonian lagoon. BC1 0,5 - 6 Oligohaline 1 - 6 Exposed 90 - 150 Sites in the Quark and the Bothnian Sea, extending to the Archipelago Sea (for phytoplankton the latter is excluded and integrated in type BC9) Influence of humic substances BC3 3 - 6 Oligohaline 3 - 6 Sheltered 90 - 150 Finnish and Estonian coasts of Gulf of Finland BC4 5 - 8 Lower mesohaline 5 - 8 Sheltered < 90 Sites of Estonia and Latvia in the Gulf of Riga BC5 6 - 8 Lower mesohaline 6 - 12 Exposed < 90 Sites in the southeastern Baltic Sea along the coast of Latvia, Lithuania and Poland BC6 8 - 12 Mid mesohaline 8 -12 Sheltered < 90 Sites along the Western Baltic Sea at the southern Swedish coast and the southeastern Danish coast BC7 6 - 8 Mid mesohaline 8 - 11 Exposed < 90 Western Polish coast and eastern German coast BC8 13 -18 Upper mesohaline 18 -23 Sheltered < 90 Danish and German coasts in the Western Baltic Sea BC9 3 - 6 Lower mesohaline 3 - 6 Moderately exposed to exposed 90 - 150 Sites in the western Gulf of Finland, Archipelago Sea and Asko archipelago (only for phytoplankton) Countries sharing types that have been intercalibrated: Coastal waters Type BC1 : Finland, Sweden. Type BC3 : Finland, Estonia Type BC4 : Estonia, Latvia Type BC5 : Lithuania, Latvia, Poland. Type BC6 : Sweden, Denmark. Type BC7 : Germany, Poland. Type BC8 : Germany, Denmark. Type BC9 : Finland, Sweden, Estonia (type only relevant for phytoplankton) Transitional waters Type BT1 : Lithuania, Poland. BALTIC SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of the national classification systems intercalibrated Coastal waters Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary BC1 Finland BBI- Finnish Brackish water Benthic Index 0,96 0,56 Sweden BQI Swedish multimetric biological quality index (soft sediment infauna) 0,77 0,31 BC3 Estonia ZKI  Estonian coastal water macrozoobenthos community index 0,39 0,24 Finland BBI - Finnish Brackish water Benthic Index 0,94 0,56 BC6 Denmark DKI ver2 - Danish Quality Index version 2 0,84 0,68 Sweden BQI Swedish multimetric biological quality index (soft sediment infauna) 0,76 0,27 BC8 Denmark DKI ver2 - Danish Quality Index version 2 0,86 0,72 Germany MarBIT - Marine Biotic Index Tool 0,8 0,6 Transitional waters: INTERCALIBRATION NOT COMPLETED BALTIC SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Results: Ecological quality ratios of the national classification systems intercalibrated Coastal waters Member State National classification methods intercalibrated Ecological Quality Ratios of the national classification systems High-good boundary Good-moderate boundary BC7 Germany German coastal phytoplankton method 0,8 0,6 Poland Polish coastal phytoplankton method 0,8 0,6 BC8 Denmark Danish coastal phytoplankton method 0,8 0,6 Germany German coastal phytoplankton method 0,8 0,6 Results for parameter indicative of biomass (Chlorophyll a): SEE ANNEX II Transitional waters: INTERCALIBRATION NOT COMPLETED BALTIC SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macroalgae and Angiosperms Coastal waters Ecological quality ratios of the national classification systems intercalibrated Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary BC3 Estonia EPI- Estonian coastal water phytobenthos Index (macroalgae and angiosperms) 0,98 0,86 Finland Fucus depth limit (macroalgae) 0,92 0,79 Ecological quality ratios and parameter values for parameter indicative of abundance (Depth limit of Eelgrass Zostera marina): Ecological quality ratios and parameter values Type and country Ecological Quality Ratios for the national classification systems Parameter values/ranges Depth limit (m) Eelgrass Zostera marina High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary BC8 Denmark and Germany Open coast 0,90 0,74 8,5 7 Transitional waters: INTERCALIBRATION NOT COMPLETED WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: North East Atlantic Description of common intercalibration types Type Characterisation Salinity (psu) Tidal Range(m) Depth (m) Current Velocity (knots) Exposure Mixing Residence Time Type for opportunistic blooming macroalgae, seagrasses, saltmarshes and benthic invertebrate fauna NEA1/26 Open oceanic or enclosed seas, exposed or sheltered, euhaline, shallow > 30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days (to weeks in the Wadden Sea) Subtypes for intertidal macroalgae NEA1/26 A2 Open oceanic, exposed or sheltered, euhaline, shallow Temperate waters (mainly, > 13 °C) and high irradiance (mainly, PAR > 29 Mol/m2 day) > 30 Mesotidal 1 5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days NEA1/26 B21 Open oceanic or enclosed seas, exposed or sheltered, euhaline, shallow Cool waters (mainly, < 13 °C) and medium irradiance (mainly, PAR < 29 Mol/m2 day) > 30 Mainly mesotidal 1 5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days Subtypes for phytoplankton NEA1/26a Open oceanic, exposed or sheltered, euhaline, shallow > 30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days NEA1/26b Enclosed seas, exposed or sheltered, euhaline, shallow > 30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days NEA1/26c Enclosed seas, enclosed or sheltered, partly stratified > 30 Microtidal/Mesotidal < 1  5 < 30 Medium 1  3 Exposed or sheltered Partly stratified Days to weeks NEA1/26d Scandinavian coast, exposed or sheltered, shallow > 30 Microtidal < 1 < 30 Low < 1 Exposed or moderately exposed Partly stratified Days to weeks NEA1/26e Areas of upwelling, exposed or sheltered, euhaline, shallow > 30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days Types for phytoplankton, macroalgae, seagrasses, saltmarshes, benthic invertebrate fauna and fish (transitional waters) NEA3/4 Polyhaline, Exposed or moderately exposed (Wadden Sea type) Polyhaline 18 - 30 Mesotidal 1 - 5 < 30 Medium 1 - 3 Exposed or moderately exposed Fully mixed Days NEA7 Deep fjordic and sea loch systems > 30 Mesotidal 1 -5 > 30 Low < 1 Sheltered Fully mixed Days NEA8a Skagerrak Inner Arc Type, polyhaline, microtidal, moderately exposed, shallow Polyhaline 25 - 30 Microtidal < 1 > 30 Low < 1 Moderately exposed Fully mixed Days to weeks NEA8b Skagerrak Inner Arc Type, polyhaline, microtidal, moderately sheltered, shallow Polyhaline 10 - 30 Microtidal < 1 < 30 Low < 1 Sheltered to moderately exposed Partly stratified Days to weeks NEA9 Fjord with a shallow sill at the mouth with a very deep maximum depth in the central basin with poor deepwater exchange Polyhaline 25 - 30 Microtidal < 1 > 30 Low < 1 Sheltered Partly stratified Weeks NEA10 Skagerrak Outer Arc Type, polyhaline, microtidal, exposed, deep Polyhaline 25 - 30 Microtidal < 1 > 30 Low < 1 Exposed Partly stratified Days NEA11 Transitional Waters Oligohaline 0 - 35 Micro to macrotidal < 30 Variable Sheltered or moderately exposed Partly permanently stratified Days to weeks Countries sharing the types that have been intercalibrated: Coastal waters Type NEA1/26 opportunistic blooming macroalgae, seagrasses, saltmarshes : Belgium, France, Germany, Ireland, Netherlands, Portugal, Spain, United Kingdom Type NEA1/26 A2 intertidal macroalgae : France, Spain, Portugal Type NEA1/26 B21 intertidal macroalgae : France, Ireland, Norway, United Kingdom Type NEA1/26a phytoplankton : Spain, France, Ireland, Norway, United Kingdom Type NEA1/26b phytoplankton : Belgium, France, Netherlands, United Kingdom Type NEA1/26c phytoplankton : Germany, Denmark Type NEA1/26d phytoplankton : Denmark Type NEA1/26e phytoplankton : Portugal, Spain Type NEA3/4 : Germany, Netherlands Type NEA7 : Norway, United Kingdom Type NEA8a : Norway, Sweden Type NEA8b : Denmark, Sweden Type NEA9 : Norway, Sweden Type NEA10 : Norway, Sweden Transitional waters Type NEA11 : Belgium, Germany, Spain, France, Ireland, Netherlands, Portugal, United Kingdom NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of the national classification systems intercalibrated The results are applicable to soft sediment habitats only (subtidal mud/sand habitats). Coastal waters Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Type NEA8b Denmark DKI 0,84 0,68 Sweden BQI 0,71 0,54 Types NEA8a/9/10 Norway NQI 0,82 0,63 Sweden BQI 0,71 0,54 Results for coastal waters, Types NEA 1/26 AND NEA7: SEE ANNEX II Transitional waters: INTERCALIBRATION NOT COMPLETED NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Coastal waters Phytoplankton: parameter indicative of biomass parameter (Chlorophyll a) Results: Ecological quality ratios and parameter values Parameter values are expressed in Ã ¼g/l as the 90 %ile value calculated over the defined growing season in a six year period. The results relate to geographic areas within the types as described in the technical report. Member State Ecological Quality Ratios Values (Ã ¼g/l, 90 %ile) High-good Good-moderate High-good Good-moderate NEA1/26c Denmark 0,67 0,44 5 7,5 Germany 0,67 0,44 5 7,5 Results for coastal waters, Types NEA 1/26a, NEA 1/26b, NEA1/26e, NEA 3/4, NEA9, NEA10: SEE ANNEX II Transitional waters: INTERCALIBRATION NOT COMPLETED NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macroalgae and angiosperms Coastal waters Results: Macroalgae - parameter intertidal or subtidal macroalgae rocky bottom Coastal waters Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Type NEA1/26 A2 intertidal macroalgae France CCO - Cover, Characteristic species, Opportunistic species on intertidal rocky bottoms 0,80 0,60 Portugal PMarMAT - Marine Macroalgae Assessment Tool 0,80 0,61 Spain CFR  Quality of Rocky Bottoms 0,81 0,60 Spain RICQI - Rocky Intertidal Community Quality Index 0,82 0,60 Spain RSL - Reduced Species List 0,75 0,48 Type NEA1/26 B21 intertidal macroalgae Ireland RSL - Rocky Shore Reduced Species List 0,80 0,60 Norway RSLA - Rocky Shore Reduced Species List 0,80 0,60 United Kingdom RSL - Rocky Shore Reduced Species List 0,80 0,60 Type NEA7 intertidal macroalgae Norway RSLA - Rocky Shore Reduced Species List with Abundance 0,80 0,60 United Kingdom RSL - Rocky Shore Reduced Species List 0,80 0,60 Type NEA8a/9/10 subtidal macroalgae Norway MSMDI  Multi Species Maximum Depth Index 0,80 0,60 Sweden MSMDI  Multi Species Maximum Depth Index 0,80 0,60 Results for Macroalgae  parameter intertidal blooming macroalgae Type NEA1/26: SEE ANNEX II Transitional waters: Results for Macroalgae  parameter intertidal blooming macroalgae - NEA11: SEE ANNEX II Results: Angiosperms - subBQE indicative of seagrasses Results: Ecological quality ratios of the national classification systems intercalibrated Coastal waters Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Type NEA3/4 Germany SG - Bewertungssystem fÃ ¼r Makroalgen und SeegrÃ ¤ser der KÃ ¼sten- und Ã bergangsgewÃ ¤sser zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 0,80 0,60 Netherlands Monitoring beds of SG per waterbody using arial photographs, ground truth and specifyting surface & density per species 0,80 0,60 Results for Angiosperms (subBQE indicative of seagrasses) Type 1/26: SEE ANNEX II Transitional waters: Results for Angiosperms (subBQE indicative of seagrasses) NEA11: SEE ANNEX II NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Fish (Transitional Waters) Results: Ecological quality ratios of the national classification systems intercalibrated Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Belgium EBI  Zeeschelde Estuarine Biotic Index 0,85 0,615 France ELFI  Estuarine and Lagoon Fish Index 0,91 0,675 Germany FAT  TW - Fischbasiertes Bewertungswerkzeug fÃ ¼r Ã bergangsgewÃ ¤sser der norddeutschen Ã stuare 0,84 0,62 Ireland TFCI  Transitional Fish Classification Index 0,81 0,58 Netherlands FAT  TW  WFD Fish index for transitional waters, type O2 0,80 0,60 Portugal EFAI  Estuarine Fish Assessment Index 0,865 0,70 Spain AFI  AZTIs Fish Index 0,78 0,55 Spain TFCI  Transitional Fish Classification Index 0,90 0,65 United Kingdom (Northern Ireland) TFCI  Transitional Fish Classification Index 0,81 0,58 WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: Mediterranean Sea Typology with regional common intercalibration types has been defined for phytoplankton only (see below). For benthic invertebrate fauna, macroalgae and seagrasses the intercalibration results apply to the entire Mediterranean Sea covered by the Member States. MEDITERRANEAN GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of national classification systems Coastal waters The following results apply to soft sediments only Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Methods including diversity parameter Italy M-AMBI 0,81 0,61 Slovenia M-AMBI 0,83 0,62 Methods not including diversity parameter Cyprus Bentix 0,75 0,58 France AMBI 0,83 0,58 Greece Bentix 0,75 0,58 Spain BOPA 0,95 0,54 Spain MEDOCC 0,73 0,47 Transitional waters: INTERCALIBRATION NOT COMPLETED MEDITERRANEAN SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Description of types for coastal waters that have been intercalibrated (applicable for phytoplankton only) Type Description Density (kg/m3) Annual mean salinity (psu) Type I Highly influenced by freshwater input < 25 < 34,5 Type IIA, IIA Adriatic Moderately influenced by freshwater input (continent influence) 25-27 34,5-37,5 Type IIIW Continental coast, not influenced by freshwater input (Western Basin). > 27 > 37,5 Type IIIE Not influenced by freshwater input (Eastern Basin) > 27 > 37,5 Type Island-W Island coast (Western Basin) All range All range Countries sharing the types that have been intercalibrated: Type I : France, Italy Type IIA : France, Spain, Italy Type IIA Adriatic : Italy, Slovenia Type Island-W : France, Spain, Italy Type IIIW : France, Spain, Italy Type IIIE : Greece, Cyprus Coastal waters Results for parameter indicative of biomass (Chlorophyll a): SEE ANNEX II Transitional waters: INTERCALIBRATION NOT COMPLETED MEDITERRANEAN SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macroalgae and Angiosperms Coastal waters Macroalgae: sub-BQE indicative of Macroalgae and Angiosperms Results: Ecological quality ratios of national classification systems intercalibrated The following results apply to the upper infralittoral zone (3,5  0,2 m depth) in rocky coasts: Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Cyprus EEI-c - Ecological Evaluation Index 0,76 0,48 France CARLIT - Cartography of Littoral and upper-sublittoral rocky-shore communities 0,75 0,60 Greece EEI-c - Ecological Evaluation Index 0,76 0,48 Italy CARLIT - Cartography of Littoral and upper-sublittoral rocky-shore communities 0,75 0,60 Slovenia EEI-c - Ecological Evaluation Index 0,76 0,48 Spain CARLIT - Cartography of Littoral and upper-sublittoral rocky-shore communities 0,75 0,60 Seagrasses: sub-BQE indicative of Macroalgae and Angiosperms Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Cyprus PREI - Posidonia oceanica Rapid Easy Index 0,775 0,55 France PREI - Posidonia oceanica Rapid Easy Index 0,775 0,55 Italy PREI - Posidonia oceanica Rapid Easy Index 0,775 0,55 Spain POMI - Posidonia oceanica Multivariate Index 0,775 0,55 Spain Valencian-CS 0,775 0,55 Macroalgae and Angiosperms Transitional waters: Results: Ecological quality ratios of national classification systems intercalibrated Member State National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary France Exclame 0,80 0,60 Greece EEI-c - Ecological Evaluation Index 0,70 0,40 Italy MaQI  Macrophyte Quality Index 0,80 0,60 WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: Black Sea Description of common intercalibration types Type Description CW-BL1 Coastal waters Mesohaline, microtidal (< 1 m), shallow (< 30 m), moderately exposed, mixed substratum Countries sharing the types that have been intercalibrated: Bulgaria and Romania BLACK SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Coastal waters Results: Ecological quality ratios of the national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Bulgaria IBI 0,80 0,63 Romania IBI 0,80 0,63 (1) Will be used in England, Wales and Scotland (2) High-Good boundary is not defined for reservoirs (both LM5/7 and LM8 types are reservoirs) (3) Will be used in England, Wales and Scotland (4) Will be used also in the United Kingdom (Northern Ireland) ANNEX II WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: Baltic Sea GIG BALTIC SEA GEOPGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Results for parameter indicative of biomass (Chlorophyll a): Ecological quality ratios and parameter values The following results refer to summer mean May/June  September Coastal waters Member State Ecological Quality Ratios for the national classification systems Parameter values / ranges Chlorophyll-a (Ã ¼g/l) High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary BC1 Finland 0,76 0,59 1,7 2,2 Sweden 0,87 0,65 1,5 2,0 BC9 Estonia 0,82 0,67 2,2 2,7 Finland 0,79 0,65 1,9 2,3 Sweden 0,80 0,67 1,5 1,8 WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: North East Atlantic NORTHEAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of the national classification systems intercalibrated The results are applicable to soft sediment habitats only (subtidal mud/sand habitats). Coastal waters Types NEA 1/26 and NEA7 Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Types NEA1/26 and NEA 7 (Indices responsive primarily to organic enrichment and toxic pollution pressures in soft sediment habitats) Denmark DKI 0,67 0,53 France M-AMBI 0,77 0,53 Germany M-AMBI 0,85 0,70 Ireland IQI 0,75 0,64 Netherlands BEQI2 0,78 0,58 Norway NQI 0,92 0,81 Portugal P-BAT 0,79 0,58 Spain M-AMBI 0,77 0,53 Spain BO2A 0,78 0,44 United Kingdom IQI 0,75 0,64 Types NEA1/26 (Index responsive to multiple pressures in multiple habitats) Belgium BEQI 0,80 0,60 NORTHEAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Coastal waters Phytoplankton: parameter indicative of biomass parameter (Chlorophyll a) Results: Ecological quality ratios and parameter values Parameter values are expressed in Ã ¼g/l as the 90 %ile value calculated over the defined growing season in a six year period. The results relate to geographic areas within the types as described in the technical report. Type Ecological Quality Ratios Values (Ã ¼g/l, 90 %ile) High-Good Good-Moderate High-Good Good-Moderate NEA 1/26a France 0,67 0,33 5 10 Ireland 0,67 0,33 5 10 Norway 0,67 0,33 2,5 5 Spain South 0,67 0,33 5 10 Spain North East Cantabrian 0,67 0,33 1,5 3 Spain North Central Cantabrian 0,67 0,33 3 6 United Kingdom 0,67 0,33 5 10 NEA1/26b Belgium 0,67 0,44 10 15 France 0,67 0,44 10 15 Netherlands 0,67 0,44 10 15 United Kingdom 0,67 0,44 10 15 NEA3/4 Germany 0,66 0,44 7-10 11-15 Netherlands 0,66 0,44 10-14 15-21 NEA1/26e Portugal 0,67 0,44 6  8 9  12 Spain 0,67 0,44 6  8 9  12 NEA9 Norway 0,67 0,33 2,5 5 Sweden 0,67 0,33 2,5 5 NEA10 Norway 0,67 0,33 3 6 Sweden 0,67 0,33 3 6 NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macroalgae and Angiosperms Macroalgae: parameter intertidal blooming macroalgae soft bottom, indicative of abundance Results: Ecological quality ratios of national parameter intercalibrated Coastal waters Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Type NEA1/26 Germany Bewertungssystem fÃ ¼r opportunistische Makroalgen auf eulitoralen WeichbÃ ¶den der KÃ ¼stengewÃ ¤sser 0,80 0,60 Ireland OGA Tool - Opportunistic Green Macroalgal Abundance 0,80 0,60 United Kingdom Opportunistic Macroalgae Blooming Tool OMBT 0,80 0,60 Transitional waters Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Type NEA11 Ireland OGA Tool - Opportunistic Green Macroalgal Abundance 0,80 0,60 Portugal BMI  Blooming Macroalgal Index (Assessment of blooming macroalgae) 0,80 0,60 United Kingdom Opportunistic Macroalgae Blooming Tool OMBT 0,80 0,60 Results: Angiosperms  sub-BQE indicative of Macroalgae and Angiosperms Coastal waters: Results: Ecological quality ratios of the national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Type NEA1/26 France SBQ  Seagrass beds quality in coastal and transitional water bodies 0,80 0,60 Germany SG - Bewertungssystem fÃ ¼r Makroalgen und SeegrÃ ¤ser der KÃ ¼sten- und Ã bergangsgewÃ ¤sser zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 0,80 0,60 Ireland Intertidal Seagrass Abundance and Species Composition 0,80 0,63 Transitional waters: Results: Ecological quality ratios of the national classification systems intercalibrated Type and country National parameter intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Type NEA11 France SBQ  Seagrass beds quality in coastal and transitional water bodies 0,80 0,60 Germany SG - Bewertungssystem fÃ ¼r Makroalgen und SeegrÃ ¤ser der KÃ ¼sten- und Ã bergangsgewÃ ¤sser zur Umsetzung der EG-Wasserrahmen-richtlinie in Deutschland 0,80 0,60 Ireland Intertidal Seagrass Abundance and Species Composition 0,83 0,70 Netherlands Monitoring beds of SG per waterbody using arial photographs, ground truth and specifying surface & density per species 0,80 0,60 Portugal SQI  Seagrass quality index for intertidal TW 0,80 0,60 WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: Mediterranean Biological Quality Element: Phytoplankton Phytoplankton: parameter indicative of biomass: (Chlorophyll a) Coastal waters Results: Ecological quality ratios and parameter values Parameter values are expressed in Ã ¼g/l of Chlorophyll a, for the 90th percentile calculated over the year in at least a five year period. The results relate to geographic areas within the types as described in the technical report. Type Ecological Quality Ratios Values (Ã ¼g/l, 90 %ile) High-Good Good-Moderate High-Good Good-Moderate Type II-A France 0,80 0,53 2,38 3,58 Spain 0,80 0,53 2,38 3,58 Italy (Tyrrhenian) 0,76 0,59 1,06 2,19 Type II-A Adriatic Italy 0,75 0,58 1,58 3,81 Slovenia 0,75 0,58 1,58 3,81 Type Island - W France 0,80 0,50 0,75 1,20 Spain 0,80 0,50 0,75 1,20 Type III-W France 0,80 0,50 1,13 1,80 Spain 0,80 0,50 1,13 1,80 Type III-E Cyprus 0,80 0,20 0,10 0,40 Greece 0,80 0,20 0,10 0,40